Citation Nr: 0110099	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
index finger scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from April 3 to November 2, 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1999 decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for an 
increased (compensable) rating for his service-connected 
right index finger scar.


FINDING OF FACT

The veteran's service-connected right index finger scar is 
not tender and painful on objective demonstration; it is not 
poorly nourished with repeated ulceration, and it does not 
result in any functional impairment.


CONCLUSION OF LAW

A compensable rating for a service-connected right index 
finger scar is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804, 7805) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected right index finger scar is manifested by 
adverse symptomatology which interferes with his ability to 
function.  The veteran specifically asserts that the scar 
hurts.  It is also requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).

Historically, the veteran's right index finger scar was rated 
by the RO as non-compensably disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  See RO decision entered in 
April 1968.  Given the nature of the service-connected 
disability, the veteran will be entitled to an increased 
rating if the scar is poorly nourished with repeated 
ulceration (10 percent) (Diagnostic Code 7803), is tender and 
painful on objective demonstration (10 percent) (Diagnostic 
Code 7804), or produces compensably disabling limitation of 
function of the body part affected--in this case, the finger 
(Diagnostic Code 7805).  38 C.F.R. § 4.118 (2000).  Ankylosis 
of an index finger warrants a 10 percent rating under 
38 C.F.R. § 4.71a (Diagnostic Code 5225) (2000).  (In order 
to find ankylosis of a finger, motion must be limited to 
permitting flexion of the finger tip to within 2 inches of 
the transverse fold of the palm.  38 C.F.R. § 4.71a (2000).)

The Board notes that, at an April 1999 VA scar examination, 
the examiner noted that slight tenderness was present.  The 
scar was non-adherent and range of motion of the 
metacarpophalangeal joint, proximal interphalangeal joint, 
and distal interphalangeal joint was within normal limits as 
well as painless.  Moreover, a review of all medical records 
associated with the claims file fails to reveal any 
description of service-connected scarring that would result 
in the award of compensable rating.  In fact, at a May 1998 
VA examination, the veteran did not complain of pain due to 
the right index finger scar, and examination disclosed no 
adverse symptomatology secondary to the scarring.  Moreover, 
it should be pointed out that the service-connected scar has 
never been described as poorly nourished with repeated 
ulceration, or both tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2000).  Likewise, no limitation of function due to the 
scar has ever been identified.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000).  Even at the most recent 
examination, it was noted that the scar did not result in 
loss of function.  Therefore, an increased rating is not 
warranted based on the objective clinical findings. See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000). 

The Board has considered the veteran's arguments as set forth 
in written statements to the RO, especially those where he 
expresses his belief that the scar is painful.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Nevertheless, the salient 
point to be made in this case is that the rating criteria 
require that there be both tenderness and pain objectively 
shown.  Diagnostic Code 7804.  In other words, the veteran's 
own subjective complaints do not suffice; an examiner must 
find not only tenderness, but pain as well.  Since an 
examination was conducted with these criteria in mind, and 
objective manifestations sufficient to satisfy the rating 
criteria were not noted, an increased rating is not 
warranted.  The preponderance of the evidence is against the 
claim.  

The Board also notes that reports prepared in 1968 refer to 
some neurologic symptoms related to the right index finger.  
However, such disability, if extant, has not been service 
connected by the RO and consequently is not a matter 
contemplated by the issue before the Board-entitlement to an 
increased rating for the service-connected scar.

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's increased rating claim.  This is so because the 
requirements of the new law have been satisfied.  By the RO 
decision and the statement of the case furnished to the 
veteran, the RO has notified him of the information and 
evidence necessary to substantiate his claim.  There is no 
indication that additional evidence exists and can be 
obtained on the issue here in question, and he has been 
afforded an examination in connection with the current 
appeal.  In light of the applicable rating criteria and the 
evidence already obtained by the RO, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

An increased (compensable) rating for a right index finger 
scar is denied.


REMAND

The Board notes that the veteran, in a June 1999 statement, 
disagreed with the effective date assigned by the RO for 
pension granted by a May 1999 rating decision.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has recently indicated that, when a statement 
of the case has not been issued, referral to the RO of an 
issue with which the veteran disagrees does not suffice.  
Manlincon v. West, 12 Vet. App. 238 (1999).  A remand is 
required.  Id.  Consequently, the effective date issue is 
remanded for the following action:

The RO should issue a statement of the 
case with respect to the effective date 
issue.  If, and only if, the veteran 
files a timely substantive appeal, this 
issue should be returned for review by 
the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The veteran may submit additional 
evidence or argument with respect to this issue.

This issue must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

